Case 1:19-cv-00434-TFM-B Document 3 Filed 08/02/19 Page 1 of 3                   PageID #: 33




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

INCHCAPE SHIPPING SERVICES, INC.,

Plaintiff

v.                                                           Case No.: 1:19-cv-00434-TFM-B

M/Y BRAMBLE, its engines,                                    FRCP 9(h)
tackle and appurtenances, In Rem, and                        In Admiralty
BRAMBLE HISTORICAL
EPIC COMPANIES, LLC,
In Personam,

Defendants.

              MOTION FOR APPOINTMENT OF SUBSTITUTE CUSTODIAN


       Plaintiff, Inchcape Shipping Services, Inc. (“Plaintiff”), by and through undersigned

counsel, respectfully moves this Court for an order appointing Global Maritime Security (“Global

Maritime”) as substitute custodian of the M/Y BRAMBLE (the “Vessel”), and represents the

following:


       1.       On August 2, 2019, Plaintiff initiated the above-styled action praying that the

Vessel, her engines, tackle and appurtenances be condemned and sold to pay Plaintiff’s demands

and claims against the Vessel and for other proper relief.

       2.       On August 2, 2019, a motion was filed with the Clerk of the Court requesting

issuance of a Warrant of Arrest, which will direct the United States Marshal for the Southern

District of Alabama to seize, and take into possession and hold the M/Y BRAMBLE, her engines,

tackle and appurtenances.
Case 1:19-cv-00434-TFM-B Document 3 Filed 08/02/19 Page 2 of 3                         PageID #: 34




          3.      Pursuant to the Warrant of Arrest, it is contemplated that the Marshal will seize

the Vessel forthwith. Custody by the Marshal requires the services of one or more custodians and

other services usually associated with safekeeping vessels similar to the M/Y BRAMBLE.

          4.      The Vessel is currently moored in the Port of Mobile, Alabama, at Epic Alabama

Shipyards located at 660 Dunlap Drive, Mobile, AL 36603. Global Maritime, located at P.O. Box

1701, Gretna, LA 70054, has agreed to assume the responsibility of safekeeping the Vessel and

has consented to act as custodian of the Vessel upon order of this Court, at the rate of $35 per hour.

The United States Marshal is unable to perform or to have performed at a comparable rate these

same services. In any case, the transfer of the Vessel to the substitute custodian for safekeeping

will not be affected until the Court approves such custodianship and all such charges have been

paid by the moving party.

          5.      Global Maritime by declaration of John Saltzman, attached hereto as Exhibit A

and made a part hereof, avers that it has adequate facilities and supervision for proper maintenance

and safekeeping of the Vessel, her engines, tackle, appurtenances, furnishings, etc., or for damage

or injury sustained by third parties due to any acts, faults, or negligence of said substitute custodian

or its agents.

          6.      Global Maritime is currently serving as substitute custodian for two other vessels

at the shipyard; to wit: the DB HEDRON and the M/V ARAPAHO.

          THEREFORE, in accordance with the representations set forth in this motion, Plaintiff

requests this Court to enter an order appointing Global Maritime as Substitute Custodian for the

Vessel.

                 Done this 2nd day of August, 2019.




                                                   2
Case 1:19-cv-00434-TFM-B Document 3 Filed 08/02/19 Page 3 of 3        PageID #: 35




                                         Respectfully submitted,

                                         s/John P. Kavanagh, Jr.
                                         John P. Kavanagh, Jr.
                                         Blake T. Richardson

                                         Attorneys for Plaintiff
                                         Inchcape Shipping Services, Inc.

OF COUNSEL:
Burr & Forman LLP
RSA Tower
11 North Water Street
Suite 22200
Mobile, Alabama 36602
Telephone: (251) 344-5151
Facsimile: (251) 344-9696
Email: jkavanagh@burr.com
       btrichardson@burr.com




                                     3
